Citation Nr: 1758977	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-20 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for dizziness and fainting.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a cardiac disorder, to include chest pains and an enlarged heart, including as secondary to the service-connected hypertension.

4.  Entitlement to service connection for a sinus disorder, to include allergic rhinitis.

5.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1983 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the RO in Huntington, West Virginia.  Jurisdiction over this case is currently with the RO in Roanoke, Virginia.  

In January 2017, the Board remanded the matter to the RO for further development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As discussed below, the Board finds that the January 2017 Board remand directives were complied with, and the matter has been properly returned to the Board for appellate consideration.  

The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with hypertension.

2.	The current hypertension disorder was diagnosed during service.

3.	The Veteran is currently diagnosed with moderate tricuspid valve insufficiency and an enlarged left atrium (cardiac disorder).

4.	The current cardiac disorder is the result of the service-connected hypertension.

5.	The Veteran is currently diagnosed with allergic rhinitis.

6.	The current allergic rhinitis was not incurred in service and is not etiologically related to service.

7.	The Veteran is currently diagnosed with degenerative disc disease of the lumbar spine (lumbar spine disability).

8.	Symptoms of the lumbar spine disability were not chronic in service, not continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

9.	The currently diagnosed lumbar spine disability was not incurred in service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.	The criteria for service connection for dizziness and fainting have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension have been met.  38 U.S.C. §§ 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  

3.	Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for a cardiac disorder, as secondary to the service-connected hypertension, have been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

4.	The criteria for service connection for a sinus disorder have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

5.	The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b) (2017).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the Agency of Original Jurisdiction's initial unfavorable decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As the instant decision grants service connection for hypertension and a cardiac disorder, no further discussion of VA's duties to notify and assist is necessary as to those issues.

With respect to the issue of service connection for dizziness and fainting, a sinus disorder, and a lumbar spine disability, the RO provided notice to the Veteran in June 2009, prior to the August 2009 rating decision that denied service connection.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  

VA has also satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The Veteran was provided a VA examination in March 2010, the report for which has been associated with the claims file.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed above, the Board's January 2017 decision remanded the matter to the RO for further development.  Specifically, the Board's January 2017 remand directives instructed the RO to obtain an addendum VA medical opinion pertaining to the issues of dizziness and fainting, hypertension, a cardiac disorder, a sinus disorder, and a lumbar spine disability.  Upon remand, the VA addendum opinion was provided in March 2017 and associated with the claims file; as such, the RO has substantially complied with the Board's January 2017 remand directives.

The Board finds that the March 2010 VA examination report and March 2017 VA addendum opinion, taken in light of the other lay and medical evidence of record, is thorough and adequate and provides a sound basis upon which to base a decision with regard to the issues on appeal.  The March 2010 VA examiner reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, and conducted a physical examination; the March 2017 VA examiner also reviewed the claims file and offered opinions with supporting rationale.  

In light of the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.

Service Connection Legal Authority 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disorder by a service-connected disability.  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (service connection may be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability immediately prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Veteran is currently diagnosed with hypertension and degenerative disc disease of the lumbar spine (as arthritis), which are listed as a "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension and arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. §§ 3.307, 3.309(a).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by, or obtained on behalf of, the appellant be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Dizziness and Fainting

The Veteran generally contends that symptoms of dizziness and fainting are the result of military service.  See June 2009 claim.  Symptoms such as dizziness and fainting alone, without an underlying medical condition, do not constitute a disability for VA compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, a March 2010 VA examination report reflects the Veteran reported symptoms of dizziness and fainting described as resulting from a heart condition.  The March 2010 VA examination report shows the VA examiner was unable to render a diagnosis for the reported dizziness and fainting as there was no underlying pathology upon which to render a diagnosis.

Based on a review of all the lay and medical evidence of record, the evidence shows that symptoms of dizziness and fainting have been reported in association with both hypertension and a cardiac disorder, for which the Veteran also seeks service connection as discussed in the Board's instant decision below.  As the evidence of record does not show that the Veteran has another current disability manifested by symptoms of dizziness and fainting, other than hypertension and/or a cardiac disorder (for which service connection is being granted), the Board finds that the Veteran's claim of service connection for symptoms of dizziness and fainting must be denied.  38 C.F.R. § 4.14 (2017) (both the rating of the same disability under various diagnoses and using impairment due to non-service-connected disorders to rate the service-connected disability, known as pyramiding, is to be avoided).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran asserts that the currently diagnosed hypertension is etiologically related to service.  See June 2009 claim.  During a March 2010 VA examination, the Veteran reported that hypertension had existed prior to service in 1979, and has been manifested by symptoms of headaches and occasional dizziness.  

After a review of all the evidence, both lay and medical, the Board finds that the Veteran is currently diagnosed with hypertension.  See March 2010 VA examination report.

The Board finds that hypertension had its onset in service and was diagnosed during service.  Although the Veteran reported during the March 2010 VA examination that hypertension had existed prior to military service since 1979, a March 1983 service induction examination report does not reflect a diagnosis of hypertension, and the Veteran denied a history of high or low blood pressure on the corresponding Report of Medical History.

A March 1984 service personnel record reflects that the Veteran had a documented medical history of hypertension and stress disorders since October 1983.  An August 1985 service separation examination report shows normal blood pressure measurements and the service examiner's notation that health records were not available for review for this examination.  On the corresponding August 1985 Report of Medical History, the Veteran endorsed a history of high or low blood pressure and being hospitalized for high blood pressure at the age of 15.  Further, post-service VA treatment records consistently document a medical history of hypertension starting in March 2002.

In a March 2017 VA addendum opinion, the VA examiner opined that the current hypertension was less likely than not incurred in or caused by military service.  The VA examiner explained that service treatment records were silent as to hypertension during active duty and the medical evidence did not show hypertension manifested within one year from service separation.  Further, the March 2017 VA examiner noted that the blood pressure readings throughout military service did not meet the criteria for hypertension.  The opinion was that hypertension diagnosed in 2002 is less likely than not incurred in or caused by military service; however, the March 2017 VA examiner did not address the March 1984 service personnel record that shows the Veteran had a documented medical history during service hypertension since October 1983.  As the March 2017 VA addendum opinion pertaining to hypertension was based on an incomplete medical history, the Board finds that it is of no probative value on the question of whether the current hypertension had its onset during military service.

Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for hypertension have been met.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  As service connection has been granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide regarding other service connection theories.  See 38 U.S.C. §7104 (2012).


Service Connection for a Cardiac Disorder

The Veteran generally contends that service connection for a cardiac disorder is warranted.  See June 2009 claim.  Service treatment records do not reflect any complaints, treatment, or diagnosis for a cardiac disorder, and the August 1985 service separation examination report shows the Veteran's heart was found to be clinically normal through chest X-rays and through electrocardiogram testing.  On the corresponding August 1985 Report of Medical History, the Veteran denied symptoms of shortness of breath, palpitation or pounding heart, and heart trouble, but endorsed symptoms of pain or pressure in chest.

Initially, the Board finds that the Veteran is currently diagnosed with a cardiac disorder.  A September 2002 VA treatment record shows that X-rays of the chest revealed cardiomegaly (enlargement of the heart).  An August 2015 VA treatment record shows that an echocardiogram revealed moderate tricuspid valve insufficiency and enlarged left atrium.

After a review of all the lay and medical evidence of record, the Board finds that the current cardiac disorder is the result of hypertension, for which service connection has been granted in the Board's instant decision above.  In the March 2017 VA addendum opinion, the VA examiner opined that it is less likely than not that the current cardiac disorder was incurred in or caused by military service because there is no objective evidence of any heart conditions during service or within one year of separation from service.  The March 2017 VA examiner noted the Veteran's subjective complaints of chest pain during the August 1985 service separation examination was evaluated and the clinical testing results were benign; however, the March 2017 VA examiner further opined that the tricuspid valve insufficiency diagnosed in August 2015 is most likely due to natural aging, substance abuse, and the result of many decades of hypertension and medication non-compliance.

Based on the above evidence showing that the current cardiac disorder is the result of the now service-connected hypertension, the Board finds that the criteria for service connection for a cardiac disorder, as secondary to the service-connected hypertension, have been met.  38 U.S.C. §5107; 38 C.F.R. §3.102.

Service Connection for a Sinus Disorder

The Veteran generally contends that service connection for a sinus disorder is warranted.  See June 2009 claim.  Initially, the Board finds that the Veteran is currently diagnosed with allergic rhinitis.  An October 2008 VA treatment record shows the Veteran reported symptoms of sinus congestion and diagnosis of allergic rhinitis was added to the list of the Veteran's active medical problems.

After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence shows that the current allergic rhinitis is not etiologically related to military service.  Service treatment records do not reflect any complaints, treatment, or diagnosis for a sinus disorder, and the August 1985 service separation examination report shows the Veteran's face, eyes, nose and sinuses were found to be clinically normal.  On the corresponding August 1985 Report of Medical History, the Veteran endorsed a history of sinusitis symptoms, and reported to the service examiner that the sinus problems had been treated.

The earliest post-service VA treatment record reflecting a complaint of sinus problems appears in a July 2002 VA treatment record showing the Veteran reported nasal congestion in conjunction with a cold.  See also March 2003 VA treatment record.  The earliest post-service VA treatment record reflecting a diagnosis related to sinus problems appears in the October 2008 VA treatment record discussed above.

During the March 2010 VA examination, the Veteran reported constant sinus problems since 1983 and experiencing four non incapacitating episodes of sinus attacks per year.  The Veteran conveyed that, during these episodes, there were problems breathing through the nose that lasted for several hours, and hoarseness of the voice and pain that lasted for several days.  The March 2010 VA examination report shows that examination of the Veteran revealed negative findings for nasal obstruction, deviated septum, partial loss of the nose, nasal polyps, or evidence of rhinitis or sinusitis.  Further, X-rays of the sinus were within normal limits.

The March 2017 VA addendum opinion reflects the VA examiner's opinion that it is less likely than not that the current allergic rhinitis was either incurred in or caused by military service or a continuation of the acute sinusitis reported on the August 1985 Report of Medical History at service separation.  The VA examiner explained that the acute sinusitis reflected in the August 1985 service treatment record was described as treated and resolved without residuals.  Further, the medical evidence does not show a continuation of the sinusitis reported at service separation as the current allergic rhinitis was not diagnosed until 2008.

Based on the evidence of record, the Board finds that the weight of the evidence demonstrates no relationship between the current allergic rhinitis and active duty service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for a sinus disorder, to include allergic rhinitis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Lumbar Spine Disability

The Veteran generally contends that a current lumbar spine disability is the result of military service.  See June 2009 claim.  During the March 2010 VA examination, the Veteran reported being diagnosed with lumbar spondylosis with degenerative disc disease and a diffused disc in 1983; the Veteran reported that the lumbar spine disability is not the result of an injury or trauma.  The Veteran also reported that the lumbar spine disability has been manifested by symptoms of constant low back pain, stiffness, fatigue, muscle spasms, and decreased motion.

Initially, the Board finds that the Veteran is currently diagnosed with a lumbar spine disability.  A May 2009 VA treatment record contains a MRI of the lumbar spine that revealed degenerative disc disease.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates no in-service injury, disease, or event to which the currently diagnosed lumbar spine disability may be related.  Despite the Veteran's report during the March 2010 VA examination that the diagnoses in 1983 had been lumbar spondylosis, degenerative disc disease, and a diffused, service treatment records do not reflect any complaints, treatment, or diagnosis for back pain or problems, and the August 1985 service separation examination report shows the Veteran's spine was clinically normal.  On the corresponding August 1985 Report of Medical History, the Veteran endorsed a history of recurrent back pain, which was described as chronic lower back pain.  The March 2017 VA addendum opinion, discussed below, supports the finding that the Veteran's reported recurrent back pain was most likely due to pregnancy in service, and that the back pain resolved with delivery.

The evidence does not demonstrate a chronic disease of the lumbar spine manifested in service as defined under 38 C.F.R. § 3.303(b), including chronic symptoms of arthritis during service.  The chronicity rule does not mean that any manifestation of joint pain in service will permit service connection of arthritis first shown as a clear cut clinical entity, at some later date.  Rather, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b).  

In this case, service treatment records do not reflect any complaints, treatment, or diagnosis of any chronic back problems; thus, the evidence does not demonstrate chronic symptoms of arthritis in the lumbar spine during service or continuous symptoms of arthritis in the lumbar spine since service separation.  Instead, a March 1983 service induction examination and an August 1985 service separation examination show the Veteran's spine was found to be clinically normal.  The only indication of back pain during service was when the Veteran reported a history of recurrent back pain at service separation, which has been related by competent evidence to the transitory event of pregnancy during service.  As such, the Board finds that the single report of recurrent back pain at service separation does not establish chronic symptoms of arthritis in the lumbar spine during service.

Further, the lay and medical evidence weighs against a finding of continuous symptoms of arthritis in the lumbar spine since service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted based on either "chronic" in-service or "continuous" post-service symptoms.  As discussed above, neither the service treatment records nor the service separation examination indicated any findings or diagnosis of arthritis in the lumbar spine; the only reported history of recurrent back pain by the Veteran was done at service separation.  The first evidence and diagnosis of arthritis in the lumbar spine is not shown until 2009 in the May 2009 VA treatment record, nearly 24 years after service separation.  The approximately 24 year period between service and the onset of arthritis in the lumbar spine is only one factor, among other factors in this case, that weighs against a finding of in-service incurrence, including by continuous symptoms since service from which service incurrence could be presumed.  See Buchanan, 451 F.3d 1336; see also Maxson, 230 F.3d at 1333.  Additional factors weighing against continuous symptomatology since service in this case include post-service VA treatment records from March 2002, September 2007, December 2007, February 2008, August 2008, and October 2008 showing the Veteran denied symptoms of back pain.  Only a January 2008 VA treatment record reflects a complaint of painful and stiff joints located in the head, face, mouth, cervical region, upper shoulder and upper limbs, abdominal region, lower limbs, and the back with an intensity of 10/10.  Upon examination of the Veteran's back, no vertebral tenderness was found.  The January 2008 VA provider ultimately diagnosed non-specific joint pain.  The first specified complaint of back pain appears in an April 2009 VA treatment record, which does not indicate a history of continuous back pain since service.  Further, the March 2017 VA addendum opinion contains the VA examiner's opinion that the current lumbar spine disability is not related to, or caused by, military service.

The same evidence also shows that arthritis in the lumbar spine did not manifest within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran was first diagnosed with degenerative disc disease in the May 2009 VA treatment record, nearly 24 years after service, and other histories presented during treatment do not include a history of symptoms since service.  As arthritis did not manifest within one year of service separation, the criteria for manifestation of a lumbar spine disability in the form of arthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Next, on the question of direct nexus between the current lumbar spine disability and service, the Board finds that a preponderance of the lay and medical evidence is against a finding that the currently diagnosed lumbar spine disability is causally related to service.  While the Veteran is competent to relate back pain during service, the evidence of record indicates that the back pain was due to pregnancy and resolved upon delivery so as not to be related to the current lumbar spine disability, either by continuous symptoms or by competent medical opinion.  The weight of the evidence shows that symptoms of the lumbar spine disability occurred after active service and that the Veteran was not treated for back problems until after service in 2009, and was not diagnosed with arthritis in the lumbar spine until after service in 2009.

As discussed above, service treatment records do not reflect any complaints, treatment, or diagnosis for back pain or problems, and the March 1983 service induction examination and the August 1985 service separation examination found the Veteran's spine to be clinically normal.  The March 2010 VA examination report reflects the Veteran conveyed that the current lumbar spine disability was not precipitated by any injury or trauma.  X-rays of the lumbar spine taken during the March 2010 VA examination were negative and the March 2010 VA examiner diagnosed the Veteran with a lumbar strain.  In the March 2017 VA addendum opinion, the VA examiner opined that it is less likely than not that the current lumbar spine disability was incurred in or caused by military service as service treatment records do not reflect any objective evidence of degenerative back conditions and examination of the spine at service separation was normal; the VA examiner also opined that the current lumbar spine disability is less likely than not a continuation of the recurrent back pain reported at service separation because post-service treatment records do not reflect ongoing back pain after service separation.  Further, the March 2017 VA examiner opined that the subjective chronic recurrent back pain reported at service separation was most likely due to pregnancy in service that resolved with delivery.

Based on the foregoing evidence, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current lumbar spine disability and active duty service.  For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim of service connection for a lumbar spine disability on a direct, presumptive, or any other basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for dizziness and fainting is denied.

Service connection for hypertension is granted.

Service connection for a cardiac disability, as secondary to the service-connected hypertension, is granted.

Service connection for a sinus disorder, to include allergic rhinitis, is denied.

Service connection for a lumbar spine disability is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


